BROWN, J.
(dissenting).
It is doubtful whether the correct rule of exemplary damages was given in the instructions of the court. The court charged the jury that, if the acts of defendant’s agent were “wilful and unlawful,” exemplary damages might be given. This did not include the essential element of malice. “The mere fact that a party has committed a wrongful *54and Unlawful act affecting the person or property of another does not justify' the imposition of exemplary damages. * * * To justify such damages the tort must have been committed wantonly or maliciously, or with such insult, cruelty, or oppression, or gross negligence, or such other aggravating circumstances, as to establish malice in fact.” Vine v. Casmey, 86 Minn. 74, 90 N. W. 158; Seeman v. Feeney, 19 Minn. 54 (79). In civil procedure the word “wilful” does not necessarily imply malice or bad faith. 30 Am. & Eng. Enc. (2d Ed.) 529 ; Odin v. Denman, 185 Ill. 413, 57 N. E. 192, 76 Am. St. 45; Highway v. Ely, 54 Mich. 173, 19 N. W. 940. The ordinary significance of the word, outside of the criminal law, is that of “intention.” Com. v. Williams, 110 Mass. 401; Com. v. Kneeland, 20 Pick. (Mass.) 206, 245. So that the jury may have understood the court to mean that, if the act complained of was “intentional and unlawful,” exe’mplary damages could be given.